Title: To James Madison from Stephen Cathalan, 14 June 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles the 14th. June 1801
					
					By my last Respects of the 8th. & 10th. Last April, I had the honour of transmiting you three Packetts of Dispatches from the American Consuls at Tripoly & Tunis, with my Letters to the President of the United States, which I hope may by this time have Reached you.
					I have now the honour of Inclosing you Copies of the Circular of Consul Cathcart at Tripoly of the 11th. & 15th. last May also of his Letter from the lazareto of Leghorn of the 2d. June Inst. to Consul Ths. Appleton at Leghorn; by which you will observe that the Bashaw of Tripoly has Declared war to the United States on the 14th. of May, to Commence hostilities 40 Days after, the 24th. Inst.  Tho’ this event is very unhappy, it appears it could not be avoided.  It is then fortunate that Since he was threatening with war, it is only now it is taking Place, because all the Merchant American vessels are advertised & upon their Guard.  We hope the Squadron of the United States under Command of Comodore Truxton may be now very near the Streights of Gibraltar, if not already entered into the Mediteranean, which will not only Protect the Flag of the United States against the Tripolitan Cruisers, but these may fall in the waters of our Said Squadron, which will make Repent the Bashaw of Tripoly of his having Dared Declare war to the United States; I find the letter of Consul Cathcart of the 2d. Inst. giving an exact Description of the naval forces of Tripoly So precious & usefull, that I am Sending Copies of the Same to the American Consuls in the Ports of Spain in the Mediteranean, Requesting them to transmit it to Comodore Truxton, or any other Ships under his Command, for his Governt. & to prevent any mistake was he to meet with Some tunisian or algerine Cruisers, who histing the Same Red flag with out any distinction with the tripolitans might in Such Case bring Serious Consequences with the two 1st. Barbarian Powers being in Peace with the United States.
					There is only Two american Ships in this Port; vizt. the Martha of Salem Capn. Jn. Prince arived from Smirna in Distress at the end of Feby. well armed, waiting for Convoy.
					The Anna Maria Capn. Geo. C. Coffin of new York from Tunis unarmed, but being Provided with a Passport from the Bey of Tunis for one year to protect her against all the Barbarian Powers, who intends to Sail for new York under Such protection in about 10 Days hence.
					The late President John Adams Esqr. having thought proper of appointing Mr. Wam. Lee of Boston as my Successor in this chancery of Marseilles, I hope it is by not any Motive of Dissatisfaction against me, but only as American Natives are entitled to be preffered over foreigners.  It may be also on the Supposition that I being a French Native, in Consequence of an old arreté of the Directory, which was never Signified to me, I would not be able of Continuing in the exercise of Foreign functions, but I will assure, Sir, that Since it was issued, (& now it is fallen into dissuatude) I have Continued to be acknowledged here as well as in Paris, by the Ministers of foreing Relations & all the other French authorities without any Interuption as well as now, Consul of the U. States and it appears that no Commission under a new Denomination than that of Consul will not be issued before the return of the exchange of the Ratification.  It may happen also that the President Thos. Jefferson Esqr. may not Confirm the nomination of Mr. Lee; & I Still hope from his Justice, of yours & that of the Senate, that the Past Services of my old Father who in the year 1775 opened the 1st. negotiations with the King of France, on which Mr. Sylas Deane was the first Minister Sent by Congress, & my past Services will be weighed and Considered as a full Compensation for my not being a Native of the united States; it may be also Considered that if this office has been very honourable to me, (& I am Proud of that honor,) it has been of very little benefit to me, and has not yet Compensated the heavy Losses my Father has Supported, with Several Citizens, of the united States, for example with the 1st. Consul Genl. in France Mr. Ths. Barclay in 1783 well known by Thos. Jefferson Esqr. who Died Since insoluable; that Since the year 1790 that I have been appointed, the war with Barbary then existing, the arreté of the 12th. ventose Since, & now the English who are keeping this Port  in an State of Blockade, & this new war with tripoly, will render as it has been the case & I have experienced it, too long unfortunately, this Consulate a very bad one & perhaps the worst of any other that has been appointed by the united States, for an American Native, as long as Salaries will not be Granted to him for his Support, as he will have but very little to expect by his Commerce with the united State, too often interupted; it will be Considered that after I have Spent my young Days & time to the Service of the united States, & held this office with honour and Probity, also with dignity, (which has Constituted me into extraordinary expences) if I am Superceded without any motive of dissatisfaction against me I have already lost by the French Constitution, the tittle & the Rights of a French Citizen, and have not yet obtained in Compensation the Citizenship of the united States, and if a Residence in the united States is necessary, my Father having been their agent from 1775 a 1790—I their Consul from 1790 to this Day, my Constant Residence in this chancery which has prevented me of making the necessary Residence in America, Could be Considered as Such as a Real Residence; I have Stated all this and my Past Services 15 months ago to the Secretary of State, but have not been favour’d with an answer, nor any Letter from him Since his Letter of the 2d. May 1799 asking me the Regulations of the Lazareto of Marseilles which I procured to him.
					Then if I am Superceded, my Situation will be very Critical, as it is already, being a French Native & a Citizen of not any Country whatever upon Earth! & if I cannot even obtain the Citizenship of the united States, I hope after having Served So Long the united States, I will be recomended to the Benevolence of this Government, Relying with Confidence in the Justice of the President of the united States & in his ancient Friendship he has honoured me with!  I have the honor to be with Great Respect Sir Your most obedient, humble & Devoted Servant
					
						Stephen Cathalan Junr
					
					
						I beg you to Deliver the Inclosed to the President of the united States.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
